Citation Nr: 0335791	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  97-23 601A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a higher initial rating than 30 percent 
rating for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
June 1974. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted the veteran service connection for PTSD.  
The appeal also arises from a July 1998 rating decision which 
denied a TDIU.

The veteran's claim was remanded by the Board in December 
2001.  



FINDING OF FACT

1.  Throughout the period from the effective date of the 
grant of PTSD, the veteran's PTSD renders him demonstrably 
unable to obtain or retain substantially gainful employment.

2.  There is no question of fact or law that remains to be 
decided with regard to the calim for a total disability 
rating based on unemployability.  


CONCLUSION OF LAW

1.  The criteria for a total disability rating for PTSD have 
been met for the entire rating period. 38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.132, Diagnostic Code 
9411(1996); 4.130, Diagnostic Code 9411 (2003, effective 
November 7, 1996).

2.  The claim for a total disability rating based on 
unemployability is mot and is dismissed. 38 U.S.C.A. §§ 
511(a), 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.16(a), 
20.101 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran underwent a VA examination in April 1996.  He 
described difficulty falling asleep.  He attended a court-
ordered PTSD rehabilitation program for 120 days at the VA 
Medical Center, ending in February 1996.  Examination showed 
that mood and affect were appropriate.  Thought processes 
were rational and well-organized, with no abnormalities noted 
in thought content and verbal expression.  He did not appear 
to be a danger to himself or others.  He was well-oriented in 
all spheres.  No difficulties in judgment were apparent.  
Diagnostic impression was PTSD, chronic, with a GAF of 53.  
The examiner commented that the veteran had severe symptoms 
of PTSD immediately following military service, fading into 
the background while he was focused on the needs of his 
children, and becoming more intense again after he was 
stressed with a difficult divorce.  He had a history of 
cannabis dependence, which was no diagnosed because he 
reported abstinence for about 8 months.  

A letter from Eastco Production and Employment Services was 
submitted dated January 1998.  It was noted that its' mission 
was to provide vocational rehabilitation to persons with 
severe mental disabilities.  The rehabilitation specialist 
opined that the veteran was not ready for competitive 
employment and should continue in the Work Services program 
until he was ready for community-based employment.  

The veteran underwent a VA psychiatric examination in March 
1998.  He reported disturbances in his sleep.  He reported 
difficulty controlling his anger.  He reported an incident in 
1994-1995 which led to further treatment in the PTSD program 
on a court order.  He reported no interest in activities, and 
stated that he wanted to stay by himself.  He reported that 
his mood was depressed, mostly angry and frustrated.  He 
described being suicidal on 2 occasions in 1993 and 1994 when 
he overdosed on pills.  He reported that his energy was down, 
with trouble concentrating and with his memory.  He did not 
have auditory or visual hallucinations.  He did not have 
suicidal or homicidal ideation.  He described using cannabis 
on and off since the age of 13.  He described being told by 
the Ohio Rehabilitation Service Commission that he was 
unemployable.  He described becoming divorced in 1994.  He 
described holding 12 jobs from 1974 to 1993.  His last job 
was with DMI Industries for one year.  He stated that he had 
to quit because of the stress of work, a bitter divorce, 
going to progress group, legal problems, and being court-
ordered for his PTSD program.  

Examination showed normal hygiene.  His psychomotor activity 
normal.  The veteran was totally cooperative and was able to 
establish good rapport with the examiner.  His speech was 
normal.  His mood was reported as being angry, frustrated, 
and depressed.  Affected was congruent, range was full, and 
no lability was noted.  Thought process was goal-directed, 
coherent, and logical.  The veteran was fully alert and 
oriented to time, place, and person.  His judgment was good 
per test questions, and abstraction was good per 
similarities, dissimilarities, and proverb testing.  His 
insight was considered fair.  GAF was 50.  The veteran stated 
that the veteran's PTSD symptoms were decreased in frequency 
and severity after the PTSD program, and on current 
treatment.  He reported his difficulty in holding on to his 
job at the current level was mostly due to his multiple 
physical problems including his eye problem as well as his 
difficulty in interpersonal relationships secondary to his 
PTSD diagnosis.

The veteran was determined to be disabled by the Social 
Security Administration (SSA) in August 1998 due to affective 
and anxiety related disorders.  It was determined that the 
veteran became disabled on September 1, 1995.  A 
psychological examination was performed in July 1998.  
Diagnosis was PTSD, with a GAF of 60.  The examiner commented 
that the veteran's capacity to understand, remember, and 
carry out 1 or 2 step job instructions appeared to be fully 
intact.  The veteran was somewhat socially withdrawn and 
disaffected, and it was noted that he might have difficulty 
interacting around supervisors and co-workers.  His anger 
toward others was no well-suppressed, and it was noted that 
the stress and pressure of day to day work activity would 
likely lead to further deterioration in emotional 
functioning.  It was noted that he had very limited 
frustration and stress tolerance, and his ability to maintain 
concentration and attention was estimated to fall in the 
average range.  He did moderately well on problems requiring 
concentration.  
 
The veteran was afforded a hearing before the RO in July 
1999, a transcript of which has been associated with the 
claims folder.  He testified that he was seeking treatment 
for his PTSD at the mental health clinic at the Dayton 
Medical Center.  He stated that the last time he worked was 
in 1994.  

The veteran underwent a VA examination in August 1999.  
Diagnosis was PTSD, chronic, and major depression, recurrent.  

The veteran was hospitalized as part of the PTSD inpatient 
program from January 4, 2003 through April 4, 2003.  When he 
was seen at discharge on April 4, 2003, his GAF was 
determined to be 50.

The veteran underwent a VA examination in May 2003.  The 
veteran's thought content showed no sign of suicidal, 
homicidal, or psychotic symptoms.  His speech was normally 
produced, save a mild tendency to be circumstantial.  He 
showed no indication of poor judgment, and his insight was 
fair.  The examiner stated that the veteran did not have a 
cognitive disorder.  The veteran's GAF related to 
neuropsychological evaluation exclusively was 70.  

The veteran underwent a VA examination in June 2003.  He 
described being treated at PTSD residential treatment program 
from January to April 2003.  He described a panic attack two 
weeks ago.  He stated that he was alone most of the time.  He 
had contact with his elder daughter.  He denied current 
homicidal or suicidal ideation.  He last worked for M&M 
Industry as a mechanical design engineer.  It was noted that 
he was receiving SSA.  Although he drank daily, he did not 
consider alcohol a problem.  

Examination showed that the veteran was appropriately groomed 
and attired.  He was cooperative, outgoing, with good eye 
contact.  He was not fidgety.  There was minimal anxiety.  He 
was alert, and oriented to time, place, person, and 
situation.  Speech was spontaneous, describing his irritation 
with the treatment team.  Speech was normal.  There was no 
flight of ideas, looseness of associations or perseveration, 
no preoccupations or obsessions.  The affect was broad, non 
labile, and appropriate with occasional humor.  The mood was 
euthymic.  He denied hallucinations.  There was no evidence 
of delusions or psychosis.  Attention and concentration were 
good.  Memory seemed intact.  He denied suicidal ideation or 
homicidal ideation.  His insight was limited, judgment was 
fair, and there was good abstraction.  He had impulse control 
problems.  

GAF was scored between 50-55.  The examiner commented that 
even though the veteran was unemployed, his level of 
functioning was fair in other areas.  He was capable of 
taking care of himself on a day-to-day basis.  With some 
effort, he was able to organize and follow through with 
activities such as going to the store.  The examiner 
commented that it was unlikely that the veteran would be 
successful with employment given current symptoms and 
impairments including anger, anxiety, pain, as well as his 
inability to accomplish much beyond the necessary day-to-day 
activities.  He stated that it was impossible just for him to 
sit at any length of time and even more impossible to view a 
computer screen.  The examiner commented that the veteran 
would not be able to tolerate adaptation to the work place 
unless he was in a situation where he could control his work 
structure.  

The examiner commented that the veteran had a behavioral 
disturbance manifested by aggressive dyscontrol directed 
towards others.  He was easily angered and had a history of 
responding with aggressive behavior with minimal provocation.  
He would have difficulty interacting with supervisors and co-
workers.  The stress and pressure of day-to-day work activity 
would likely lead to further deterioration in his emotional 
functioning, limited frustration, and his stress tolerance.  
The examiner commented that the presence of chronic back and 
leg pain complemented the prognosis.  

In June 2003, the RO granted a temporary total rating because 
of hospitalization over 21 days from January 6, 2003, with 
the 30 percent rating being assigned from May 1, 2003.  

The examiner provided an addendum in July 2003.  The examiner 
wrote that further research was needed to delineate the 
factors that played a role in influencing the course and 
outcome of PTSD, and that therefore the examiner was not able 
to provide with any medical certainty a medical opinion as to 
the degree that the veteran's PTSD interfered with the 
veteran's ability to work.  


Analysis

PTSD

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial 30 percent rating assigned 
following the grant of service connection for his PTSD.  
Therefore, all of the evidence following the grant of service 
connection (not just the evidence showing the present level 
of disability) must be considered in evaluating the veteran's 
claim.  The RO did consider all of the evidence following the 
grant of service connection so the veteran's claim is in 
appropriate appellate status.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7. 

The schedular criteria for mental disorders, to include PTSD, 
evaluation of the cardiovascular system were changed 
effective November 7, 1996.  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary. 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  Since 
the veteran's claim has been in appellate status since before 
November 1996, the veteran's PTSD must be evaluated under 
both the old and the new rating criteria to determine which 
version is most favorable to the veteran.

The General Counsel of VA has recently held that where a law 
or regulation changes during the pendency of a claim for an 
increased rating, the Board should first determine whether 
the revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board, however, must apply both the former and 
the revised versions of the regulation for the period prior 
and subsequent to the regulatory change, but an effective 
date based on the revised criteria may be no earlier than the 
date of the change.  As such, VA must consider the claim 
pursuant to the both criteria during the course of the entire 
appeal. See VAOPGCPREC 3-2000; DeSousa v. Gober, 10 Vet. App. 
461, 467 (1997).  As the RO has considered the veteran's 
claims for PTSD under the former and revised criteria, there 
is no prejudice to the veteran in the Board doing likewise, 
and applying the more favorable result.

The new general rating formula for mental disorders to 
include PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411, 
effective November 7, 1996, are as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances ( including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The general rating formula for psychoneurotic disorders, to 
include PTSD, under 38 C.F.R. § 4.132, Diagnostic Code 9411, 
in effect prior to November 7, 1996, were as follows:

A 100 percent disability rating is assigned when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior.  Demonstrably unable to obtain or 
retain employment.  

A 70 percent disability rating is assigned when the ability 
to establish and maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.

A 50 percent disability rating is assigned when the ability 
to establish or maintain effective and wholesome 
relationships with people is considerably impaired.  By 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels are so reduced as to result 
in considerable industrial impairment.

A 30 percent disability rating is assigned when there is 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people.  The 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  

In response to the decision in Hood v. Brown, 4 Vet. App. 301 
(1993), the General Counsel of the VA issued a precedent 
opinion interpreting the term definite as applied in 38 
C.F.R. § 4.132.  See VAOGCPREC 09-93.  In that opinion, the 
term definite, the criterion for a 30 percent rating, was 
construed quantitatively to mean "distinct, unambiguous, and 
moderately large in degree."  The term considerable, the 
criterion for a 50 percent evaluation, was defined as "rather 
large in extent or degree." Id.

Under the old regulations, the severity of a psychiatric 
disability was based upon actual symptomatology, as it 
affected social and industrial adaptability.  Two of the most 
important determinants of disability were time lost from 
gainful work and decrease in work efficiency.  Great emphasis 
was placed upon the full report of the examiner, descriptive 
of actual symptomatology.  The record of the history and 
complaints was only preliminary to the examination; the 
objective findings and the examiner's analysis of the 
symptomatology were the essentials. 38 C.F.R. § 4.130 (1996).  
The principle of social and industrial inadaptability as the 
basic criterion for rating disability for the mental 
disorders contemplated those abnormalities of conduct, 
judgment, and emotional reactions which affected economic 
adjustment, i.e., which produce impairment of earning 
capacity. 38 C.F.R. § 4.129 (1996).

According to the Fourth Volume of the Diagnostic and 
Statistical Manual (DSM-IV), a GAF score of between 51 and 60 
means that the veteran has either moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning, and a GAF score of between 41 and 50 means that 
the veteran has either serious symptoms or any serious 
impairment in social, occupational, or school functioning.

When there is a question as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

As noted above, for the veteran to be entitled to a 100 
percent rating for PTSD under the old diagnostic criteria, 
the evidence must show that attitudes of all contacts except 
the most intimate be so adversely affected as to result in 
virtual isolation in the community, or that there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activity resulting in profound retreat from mature 
behavior.  

Also, if the veteran is demonstrably unable to obtain or 
maintain employment, a total schedular rating is warranted.  
As will be explained below, the evidence shows that the 
veteran is demonstrably unable to obtain or maintain 
employment because of his PTSD and is therefore entitled to a 
total schedular rating (100 percent) under the old diagnostic 
criteria.  

The evidence shows that the veteran has not worked since 1994 
when he worked as a mechanical design engineer.  In August 
1998, the SSA determined that the veteran was disabled due to 
affective and anxiety related disorders.  In January 1998, 
the veteran was determined not to be ready for competitive 
employment by Eastco Production and Employment Services.  

At the veteran's June 2003 VA examination, the examiner 
commented that it was unlikely that the veteran would be 
successful with employment given current symptoms and 
impairments including anger, anxiety, pain, as well as his 
inability to accomplish much beyond the necessary day-to-day 
activities.  The examiner commented that the veteran would 
not be able to tolerate adaptation to the work place unless 
he was in a situation where he could control his work 
structure.  Although the examiner seemed to distance himself 
from that opinion in a July 2003 addendum (he said that he 
could not provide with any medical certainty a medical 
opinion as to the degree that the veteran's PTSD interfered 
with the veteran's ability to work), the facts remain that 
the veteran has not worked since 1994, he was determined to 
be disabled by the SSA due to affective and anxiety related 
disorders, and he was determined not to be ready for 
competitive employment by Eastco Production and Employment 
Services.  

In Mittleider v. West, 11 Vet. App. 181, 182 (1998), the 
Court quoted a passage from the Federal Register indicating 
that when it is not possible to separate the effects of a 
service-connected condition from non-service-connected 
conditions, "VA regulations at 38 C.F.R. § 3.102 . . . 
clearly dictate that such signs and symptoms be attributed to 
the service-connected condition."  In this instance, it is 
not possible to separate out the effects of the veteran's 
PTSD on his employment status from the effects of any non 
service-connected conditions.  That is in essence what the VA 
examiner said in July 2003.  Therefore, pursuant to 
Mittleider v. West, the findings from the June 2003 VA 
examination, the SSA determination, and the determination 
from Eastco Production and Employment Services, it is 
determined that the veteran is demonstrably unable to unable 
to obtain or maintain employment because of his PTSD.  

Therefore, the preponderance of the evidence shows that the 
veteran has met the criteria for a total schedular (100) 
percent rating for PTSD under the old diagnostic criteria.

Unemployability

As noted in the introduction, the issue of entitlement to a 
TDIU has been presented to the Board.  However, the Board's 
jurisdiction is limited to "questions of law and fact 
necessary to a decision by the [Secretary] under a law that 
affects the provision of benefits by the Secretary." 38 
C.F.R. § 20.101(a) (2002); see also 38 U.S.C.A. §§ 7104(a), 
511(a) (West 1991 & Supp. 2002).  In view of the grant of a 
100 percent scheduler rating for PTSD, which is based on 
recognition of the veteran's inability to work, no question 
of benefits remains to be decided with regard to the claim 
for a total rating based onunemployability.  Therefore the 
claim for a total disability rating based on unemployability 
is dismissed.

Veterans Claims Assistance Act

As the veteran has been granted the benefit he was seeking 
(the highest possible initial rating for PTSD), it is 
determined that the Veterans Claims Assistance Act of 2000 
(VCAA) has been complied with.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159.  



ORDER

Entitlement to an initial 100 percent evaluation for PTSD for 
the entire rating period is granted.

The claim for a total rating based on unemployability is 
dismissed.



______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



